Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2, 3, 6, 8 – 10, 14, and 25 are canceled.
Claims 1, 4, 5, 7, 11 – 13, and 15 – 24 remain in this Application.

Response to Arguments
Applicant’s arguments, see remarks, filed 07 February 2022, with respect to remaining claims 1, 4, 5, 7, 11 – 13, and 15 – 24 have been fully considered and are persuasive.  The rejection noted in the last correspondence has been withdrawn. 

Allowable Subject Matter
Remaining claims 1, 4, 5, 7, 11 – 13, and 15 – 24 are allowed. The following is a statement of reasons for the indication of allowable subject matter.


wireless communication based on long term evolution (LTE), the prior art of record fail to teach, in combination with other limitations, instructing the user equipment to turn on a fiving mode or apply a related operation in the flying mode to the user equipment, if a current height is higher than a smallest height threshold of one or more height thresholds in response to a request made by the user equipment in a case that the current height is lower than or equal to the smallest height threshold of the one or more height thresholds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663